Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Pilling on 3/21/22.
The application has been amended as follows:
Claim 1 has been amended as annotated below:
1. (Currently Amended) A windshield wiper cutter, for cutting a wiper blade of a windshield wiper, the windshield wiper cutter comprising: 
a main body having a first piece, second piece, and a perimeter edge, wherein the second piece is opposite of the first piece; 
a guide slot having an inlet and an outlet positioned at opposite ends of the second piece such that the guide slot extends longitudinally through the second piece, wherein the guide slot is configured to guide the wiper blade in a linear path across the second piece of the main body; 
a razor blade positioned and secured between the first piece and the second piece, wherein the razor blade contacts the windshield wiper as the windshield wiper is moved along the linear path; and 
an opening extending through the first piece of the main body, wherein the opening extends perpendicularly to the guide slot and is connected to the guide slot such that the opening allows for a of the main body [[perpendicularly]] obliquely from the razor blade.

Allowable Subject Matter
Claims 1, 3 and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are Butler (USPGPUB 20060179664) and Freeland (USPN 5848471), which teach various aspects of a windshield wiper cutting assembly having the features as set forth in the claims and noted in the previous Office action mailed on 12/6/21.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose a windshield wiper cutter, which also includes a discharge opening which extends perpendicularly through a wiper guide slot.  Furthermore, none of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1 and 11.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724